GANTT, P. J.
At the February term, 1899, of the Wayne Circuit Court, the defendant Calvin Bridges was indicted by the grand jury for the crime of incest with his granddaughter. At the same term he was duly arraigned and entered his plea of not guilty, and at the same term he was tried and convicted and his punishment assessed at two years in the penitentiary. In due time he filed his motions for a new trial and in arrest of judgment, which were heard and overruled. Thereupon he obtained leave of the court to file a bill of exceptions within ninety days, and took his appeal to this court. He entered into a recognizance to prosecute said appeal, and to abide the judgment of this court on said appeal. He failed to file any bill of exceptions within the time allowed by the order of the court, and the clerk thereupon, as in duty bound, certified the record to this court.
The defendant is not represented in this court by counsel, but, as required by statute we have examined the record proper, and find no error in the impaneling of either the grand or petit juries, or in the indictment, *699or in the proceedings and sentence of the court, and the judgment and sentence of the circuit court of Wayne county is therefore affirmed.
Burgess and Fox, JJ., concur.